DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
The Amendments to the claims filed 01/31/2022 has sufficiently addressed the rejection of Claims 4-6 and 11-13 under 35 U.S.C 112(b); hence, the rejection has been withdrawn.
Applicant’s arguments, see page(s) 7, lines 17-25 pertaining to 35 U.S.C 103 rejection, filed 01/31/2022 for claim(s) 1, 8 and 15 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations (see underlined limitations in claim 1, lines 4-6, claim 8, lines 10-11, claim 15, lines 7-9 filed dated 01/31/2022) which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Hunter et al. (US # 20120098481) which teaches the newly added limitation as presented in the office action below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Xiang (US # 20150069952), in view of the US Patent Application Publication by Wigner et al. (US # 20150295441), in view of the US Patent Application Publication by Geng et al. (US # 20170207651), in view of the US Patent Application Publication by Hunter et al. (US # 20120098481).

Regarding Claim 1, Xiang teaches in Figures 1-5, a method for charging adjustment (Abstract, [0002, 0011]), comprising: 
detecting a real-time charging current (“real-time charging current I.sub.temp”, detection performed by current sampling unit 500, see Fig 1, Step 2, Fig 8) when performing charging to a battery (Battery not shown, [0010, 0072, 0074]); 
determining whether to perform an adjustment for charging mode (Abstract) according to the real-time charging current and a preset cut-off current (preset constant charging current I, (Fig 1, Step 3, lines 1-2, [0011, 0069]); 
Xiang fails to teach:
obtaining the target voltage when determining that the charging adjustment is required; and 
performing charging to the battery according to the target voltage.
Wigner teaches in Figures 1-2, a processor (120) in a circuitry (109, 0064, lines 8-12, 0052]) capable of obtaining a target voltage (a target voltage, [0021], Claim 7) when determining that charging adjustment is required [0093, lines 5-9]; and 
performing charging to a battery (107) according to the target voltage [0064, lines 8-12, 0068, Also see 0093, lines 9-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine target voltage and charging according to the target voltage, within the apparatus of Xiang, as taught by Wigner, in order to provide charging voltage accurately, thus preventing the battery from getting overcharged.
The combination of Xiang and Wigner fail to teach:
determining to perform the charging adjustment, when the preset cut-off current is greater than the real-time charging current; and 
determining not to perform the charging adjustment, when the preset cut-off current is less than or equal to the real-time charging current.
Geng teaches in Figures 1 and 4, a method for controlling a battery comprising steps of:
determining to perform charging adjustment, when a preset cut-off current is greater than a real-time charging current (Fig 4, S209 and S211, [0056, lines 1-4]).
determining not to perform the charging adjustment, when the preset cut-off current is less than or equal to the real-time charging current (Fig 4, 0056, lines 4-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlled charging of the battery based on current comparison with the preset cut-off current within the apparatus of Xiang and Wigner, as taught by Geng, in order to improve the safety performance of the battery (see Geng, [0009, line 5]).
The combination of Xiang, Wigner and Geng fail to teach:
wherein the adjustment for charging mode includes an adjustment from a flash fast charging (FFC) method to a method for charging according to a target voltage;
Hunter teaches in Figures 5A, 5B and 6, An apparatus and method for ultra-fast charging of a battery (Abstract, [0093, lines 1-4]) comprises steps of:
an adjustment for charging mode includes an adjustment from a flash fast charging (FFC) (As details of flash fast charging (FFC) is not clearly recited in claim language, examiner interprets the flash fast charging (FFC) as Ultra-Fast charging, [0093]) method to a method for charging according to a target voltage (Charging is performed to a target voltage of 100% charge as illustrated in Figure 6, For charging method details, see Figure 5A, step 506, step 511 and step 59 [0083, lines 8-10, 0088]);
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include using ultra-fast algorithm for charging a battery, within the apparatus of Xiang, Wigner and Geng, as taught by Hunter, in order to enhance charging of the battery by reducing downtime.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Wigner, Geng and Hunter as applied to claim 1 above, in further view of the US Patent Application Publication by Huang et al. (US # 20170040805).

Regarding Claim 3, Xiang, Geng, Wigner and Hunter teaches the method of claim 1.
The combination of Xiang, Wigner, Geng and Hunter fail to teach:
adjusting a preset cut-off voltage according to the real-time charging current, to obtain the target voltage.
Huang teaches adjusting a preset cut-off voltage according to real-time charging current, to obtain a target voltage (Claim 10).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjust the target voltage based on current within the apparatus of Xiang, Wigner, Geng and Hunter, as taught by Huang, in order to provide safe and secure charging to the battery, doing so would help maximize charge rate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Wigner, Geng and Hunter as applied to claim 1 above, in further view of the US Patent Application Publication by Liu (US # 20170133871) and in further view of the US Patent Application Publication by Stec (US # 20190054838).

Regarding Claim 4, Xiang, Wigner, Geng and Hunter teaches the method of claim 1.
The combination of Xiang, Wigner, Geng and Hunter fail to teach:
performing a difference calculation on the preset cut-off current and the real-time charging current to obtain a difference result; and 
Liu teaches in Figure 5, performing a difference calculation on a preset cut-off current and a real-time charging current to obtain a difference result [0055, lines 1-4];
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include calculating the difference between a predetermined reference current and the charging current within the apparatus of Xiang, Wigner, Geng and Hunter, as taught by Liu, in order to improve to achieve accuracy switching between the charging modes, so that the charging process will become quick and safe thereby saving the charging time (see Liu, [0007]).
The combination of Xiang, Wigner, Geng, Hunter and Liu fail to teach:
determining the target voltage according to the difference result and a preset difference range.
Stec teaches determining a target voltage according to energy consumption and predetermined parameters of a charging unit (Abstract, lines 13-17, [0004]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include calculating a target voltage within the apparatus of Xiang, Wigner, Geng and Hunter, as taught by Stec, to additionally calculate the target voltage based on current difference and the preset voltage difference range in order to accurately charge the battery to the target voltage, thus protecting the battery from overcharging.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Wigner, Geng, Hunter, Liu and Stec as applied to claim 4 above, in further view of the US Patent Application Publication by Liu et al. (US # 20190140458, hereinafter Liu_2).

Regarding Claim 5, Xiang, Wigner, Geng, Hunter, Liu and Stec teaches the method of claim 4.
The combination of Xiang, Wigner, Geng, Hunter, Liu and Stec fail to teach:
determining a voltage adjustment parameter according to the difference result and the preset difference range.
Liu_2 teaches in Figure 7, determining a voltage adjustment parameter according to a feedback voltage and a preset reference voltage (Claim 2, lines 6-8, [0093]); 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting charging voltage according to parameter within the apparatus of Xiang, Wigner, Geng, Hunter, Liu and Stec, as taught by Liu_2, to additionally adjust voltage according to the difference result and the preset difference range in order to accurately charge the battery to the target voltage, thus protecting the battery from overcharging.
The combination of Xiang, Wigner, Geng, Hunter, Liu, Stec and Liu_2 fail to teach:
determining a target voltage according to a preset cut-off voltage and the voltage adjustment parameter.
However, It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to determining a target voltage according to a preset cut-off voltage and the voltage adjustment parameter since it is just the trivial/well-known mathematical equation in the art to determine the relationship (for example: comparison or difference or ratio) of the parameters.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Wigner, Geng, Hunter, Liu and Stec as applied to claim 4 above, in further view of the US Patent Application Publication by Lei et al. (US # 20170033582).

Regarding Claim 6, Xiang, Wigner, Geng, Hunter, Liu and Stec teaches the method of claim 4.
performing the difference calculation on the preset cut-off current and the real-time charging current to obtain the difference result (see rejection above).
The combination of Xiang, Wigner, Geng, Hunter, Liu and Stec fail to teach:
performing the difference calculation on the preset cut-off current and the real-time charging current to obtain the difference result (see rejection above), 
after performing the difference calculation, determining the target voltage according to a preset standard charging mode, when the difference result is greater than a preset difference threshold, the preset standard charging mode being a charging mode in which constant voltage charging is performed with a fixed rated voltage, and the target voltage being the rated voltage.
Lei teaches in Figure 1, determining the target voltage according to a preset standard charging mode, when the current result is greater than a preset threshold, the preset standard charging mode being a charging mode in which constant voltage charging is performed with a fixed rated voltage (Final voltage at the beginning of CV charging voltage), and the target voltage being the rated voltage (termination voltage at the end of CV charging stage, [0026-0027]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include constant charging stage based on setting threshold voltages within the apparatus of Xiang, Wigner, Geng, Hunter, Liu and Stec, as taught by Lei, to additionally determine charging mode based on difference calculation result is greater than a preset difference threshold in order to improve charging process to maximize charge rate and cell voltage without overcharging the cells.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Wigner, Geng and Hunter as applied to claim 1 above, in further view of the US Patent to Miyamoto et al. (US # 5818202).

Regarding Claim 7, Xiang, Wigner, Geng and Hunter teaches the method of claim 1.
The combination of Xiang, Wigner, Geng and Hunter fail to teach:
after performing charging according to the target voltage: continuing to detect the charging current in real time to reobtain the real-time charging current; and 
performing the charging adjustment again according to the real-time charging current until the charging is over.
Miyamoto teaches in Figures 1 and 4, after performing charging according to the target voltage: continuing to detect the charging current in real time to reobtain the real-time charging current; and performing the charging adjustment again according to the real-time charging current until the charging is over (Claim 19).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include repeated detect charging current of the battery and adjust charging within the apparatus of Xiang, Wigner, Geng and Hunter, as taught by Miyamoto, in order to maintain an optimum charging level of the battery which enables the performance of the battery to be optimized and maximizes the lifespan of the battery.

Claims 8 - 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Majima et al. (US # 20110112782), in view of the US Patent Application Publication by Geng et al. (US # 20170207651), and in view of the US Patent Application Publication by Wigner et al. (US # 20150295441), in view of the US Patent Application Publication by Hunter et al. (US # 20120098481).
Regarding Claim 8, Majima teaches in Figure 1, a terminal [0036, lines 1-5], comprising: 
a battery (100A); 
a processor (51); and 
a memory (60), configured to store instructions executable by the processor, wherein the processor is configured to run a program corresponding to the instructions by reading the instructions stored in the memory [0034, lines 19-22], so as to: 
detect a real-time charging current when performing charging to the battery [0034, lines 11-12]; 
Majima fails to teach:
determine whether to perform an adjustment for charging mode according to the real-time charging current and a preset cut-off current; 
Geng teaches in Figures 1 and 4, a method for controlling a battery (Battery 1) comprising step of determining to perform an adjustment for charging mode [0038] according to the real-time charging current and a preset cut-off current (Fig 4, S209 and S211, [0056, lines 1-8, 0057]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlled charging of the battery based on current comparison with the preset cut-off current within the apparatus of Majima, as taught by Geng, in order to improve the safety performance of the battery (see Geng, [0009, line 5]).
The combination of Majima and Geng fail to teach:
obtain a target voltage when the charging adjustment is determined to be performed; and perform charging to the battery according to the target voltage.
Wigner teaches in Figures 1-2, a processor (120) in a circuitry (109, 0064, lines 8-12, 0052]) capable of obtaining a target voltage (a target voltage, [0021], Claim 7) when charging adjustment is determined to be performed [0093, lines 5-9]; and 
perform charging to a battery (107) according to the target voltage [0064, lines 8-12, 0068, Also see 0093, lines 9-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine target voltage and charging according to the target voltage, within the apparatus of Majima and Geng, as taught by Wigner, in order to provide charging voltage accurately, thus preventing the battery from getting overcharged.
The combination of Majima and Wigner fail to teach:
wherein the processor is configured to determine to perform the charging adjustment when the preset cut-off current is greater than the real-time charging current, and 
determine not to perform the charging adjustment when the preset cut-off current is less than or equal to the real-time charging current.
Geng further teaches in Figures 1 and 4, a method for controlling a battery comprising steps to:
determine to perform the charging adjustment when the preset cut-off current is greater than the real-time charging current (Fig 4, S209 and S211, [0056, lines 1-4]).
determine not to perform the charging adjustment when the preset cut-off current is less than or equal to the real-time charging current (Fig 4, 0056, lines 4-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlled charging of the battery based on current comparison with the preset cut-off current within the apparatus of Majima and Wigner, as taught by Geng, in order to improve the safety performance of the battery (see Geng, [0009, line 5]).
The combination of Majima, Geng and Wigner fail to teach:
wherein the adjustment for charging mode includes an adjustment from a flash fast charging (FFC) method to a method for charging according to a target voltage;
Hunter teaches in Figures 5A, 5B and 6, an apparatus for controlling ultra-fast charging of a battery (Abstract, [0093, lines 1-4]) comprising:
an adjustment for charging mode includes an adjustment from a flash fast charging (FFC) method (As details of flash fast charging (FFC) is not clearly recited in claim language, examiner interprets the flash fast charging (FFC) as Ultra-Fast charging, [0093]) to a method for charging according to a target voltage (Charging is performed to a target voltage of 100% charge as illustrated in Figure 6, For charging method details, see Figure 5A, step 506, step 511 and step 59 [0083, lines 8-10, 0088]);
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include using ultra-fast algorithm for charging a battery, within the apparatus of Majima, Geng and Wigner, as taught by Hunter, in order to enhance charging of the battery by reducing downtime.
 Regarding Claim 15, Majima teaches in Figure 1, a terminal [0036, lines 1-5], a non-transitory computer readable storage medium having a program stored (60, [0034, lines 19-22]) thereon, wherein the program is applied to a terminal [0036, lines 1-5], and when the program is executed is by a processor (51), a method for charging adjustment is implemented [0042, lines 1-9], the method comprising: 
detecting a real-time charging current when performing charging to a battery (100A, [0034, lines 11-12]); 
Majima fails to teach:
determining whether to perform an adjustment for charging mode according to the real-time charging current and a preset cut-off current; 
Geng teaches in Figures 1 and 4, a method for controlling a battery comprising step of determining whether to perform an adjustment for charging mode [0038] according to real-time charging current and a preset cut-off current (Fig 4, S209 and S211, [0056, lines 1-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlled charging of the battery based on current comparison with the preset cut-off current within the apparatus of Majima, as taught by Geng, in order to improve the safety performance of the battery (see Geng, [0009, line 5]).
The combination of Majima and Geng fail to teach:
obtaining a target voltage when determining that the charging adjustment is required; and 
performing charging to the battery according to the target voltage.
Wigner teaches in Figures 1-2, a processor (120) in a circuitry (109, 0064, lines 8-12, 0052]) capable of obtaining a target voltage (a target voltage, [0021], Claim 7) when determining that the charging adjustment is required [0093, lines 5-9]; and 
perform charging to a battery (107) according to the target voltage [0064, lines 8-12, 0068, Also see 0093, lines 9-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine target voltage and charging according to the target voltage, within the apparatus of Majima and Geng, as taught by Wigner, in order to provide charging voltage accurately, thus preventing the battery from getting overcharged.
The combination of Majima and Wigner fail to teach:
determining to perform the adjustment for charging mode when the preset cut-off current is greater than the real-time charging current; and 
determining not to perform the adjustment for charging mode when the preset cut- off current is less than or equal to the real-time charging current
Geng further teaches in Figures 1 and 4, a method for controlling a battery comprising steps of:
determine to perform the charging adjustment when the preset cut-off current is greater than the real-time charging current (Fig 4, S209 and S211, [0056, lines 1-4]).
determine not to perform the charging adjustment when the preset cut-off current is less than or equal to the real-time charging current (Fig 4, 0056, lines 4-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlled charging of the battery based on current comparison with the preset cut-off current within the apparatus of Majima and Wigner, as taught by Geng, in order to improve the safety performance of the battery (see Geng, [0009, line 5]).
The combination of Majima, Geng and Wigner fail to teach:
wherein the adjustment for charging mode includes an adjustment from a flash fast charging (FFC) method to a method for charging according to a target voltage;
Hunter teaches in Figures 5A, 5B and 6, an apparatus and method for ultra-fast charging of a battery (Abstract, [0093, lines 1-4]) comprises steps of:
an adjustment for charging mode includes an adjustment from a flash fast charging (FFC) method (As details of flash fast charging (FFC) is not clearly recited in claim language, examiner interprets the flash fast charging (FFC) as Ultra-Fast charging, [0093]) to a method for charging according to a target voltage (Charging is performed to a target voltage of 100% charge as illustrated in Figure 6, For charging method details, see Figure 5A, step 506, step 511 and step 59 [0083, lines 8-10, 0088]);
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include using ultra-fast algorithm for charging a battery, within the apparatus of Majima, Geng and Wigner, as taught by Hunter, in order to enhance charging of the battery by reducing downtime.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Majima, Geng, Wigner and Hunter as applied to claim 8 above, in further view of the US Patent Application Publication by Huang et al. (US # 20170040805).

Regarding Claim 10, Majima, Geng, Wigner and Hunter teaches the apparatus of claim 8.
The combination of Majima, Geng, Wigner and Hunter fail to teach:
wherein the processor is configured to adjust a preset cut-off voltage according to the real-time charging current, to obtain the target voltage.
Huang teaches a processor is configured to adjust a preset cut-off voltage according to real-time charging current, to obtain a target voltage (Claim 10).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjust the target voltage based on current within the apparatus of Majima, Geng, Wigner and Hunter, as taught by Huang, in order to provide safe and secure charging to the battery, doing so would help maximize charge rate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Majima, Geng, Wigner and Hunter as applied to claim 8 above, in further view of the US Patent Application Publication by Liu (US # 20170133871) and in further view of the US Patent Application Publication by Stec (US # 20190054838).

Regarding Claim 11, Majima, Geng, Wigner and Hunter teaches the apparatus of claim 8.
The combination of Majima, Geng, Wigner and Hunter fail to teach:
wherein the processor is configured to perform a difference calculation on the preset cut-off current and the real-time charging current to obtain a difference result.
Liu teaches in Figure 5, a processor is configured to perform a difference calculation on a preset cut-off current and a real-time charging current to obtain a difference result [0055, lines 1-4];
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include calculating the difference between a predetermined reference current and the charging current within the apparatus of Majima, Geng, Wigner and Hunter, as taught by Liu, in order to improve to achieve accuracy switching between the charging modes, so that the charging process will become quick and safe thereby saving the charging time (see Liu, [0007]).
The combination of Majima, Geng, Wigner, Hunter and Liu fail to teach:
determine the target voltage according to the difference result and a preset difference range.
Stec teaches determining a target voltage according to energy consumption and predetermined parameters of a charging unit (Abstract, lines 13-17, [0004]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include calculating a target voltage within the apparatus of Majima, Geng, Wigner, Hunter and Liu, as taught by Stec, to additionally calculate the target voltage based on current difference and the preset voltage difference range in order to accurately charge the battery to the target voltage, thus protecting the battery from overcharging.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Majima, Geng, Wigner, Hunter, Liu and Stec as applied to claim 11 above, in further view of the US Patent Application Publication by Liu et al. (US # 20190140458, hereinafter Liu_2).

Regarding Claim 12, Majima, Geng, Wigner, Hunter, Liu and Stec teaches the apparatus of claim 11.
The combination of Majima, Geng, Wigner, Hunter, Liu and Stec fail to teach:
wherein the processor is configured to determine a voltage adjustment parameter according to the difference result and the preset difference range.
Liu_2 teaches in Figure 7, a processor is configured to determine a voltage adjustment parameter according to a feedback voltage and a preset reference voltage (Claim 2, lines 6-8, [0093]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting charging voltage according to parameter within the apparatus of Majima, Geng, Wigner, Hunter, Liu and Stec, as taught by Liu_2, to additionally adjust voltage according to the difference result and the preset difference range in order to accurately charge the battery to the target voltage, thus protecting the battery from overcharging.
The combination of Majima, Geng, Wigner, Hunter, Liu, Stec and Liu_2 fail to teach:
determine the target voltage according to a preset cut-off voltage and the voltage adjustment parameter.
However, It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to determining a target voltage according to a preset cut-off voltage and the voltage adjustment parameter since it is just the trivial/well-known mathematical equation in the art to determine the relationship (for example: comparison or difference or ratio) of the parameters.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Majima, Geng, Wigner, Liu and Stec as applied to claim 11 above, in further view of the US Patent Application Publication by Lei et al. (US # 20170033582).

Regarding Claim 13, Majima, Geng, Wigner, Hunter, Liu and Stec teaches the apparatus of claim 11.
Majima further teaches:
performing the difference calculation on the preset cut-off current and the real-time charging current to obtain the difference result (see rejection above).
The combination of Majima, Geng, Wigner, Hunter, Liu and Stec fail to teach:
after performing the difference calculation, the processor is further configured to determine the target voltage according to a preset standard charging mode, the preset standard charging mode being a charging mode in which constant voltage charging is performed with a fixed rated voltage, and the target voltage being the rated voltage.
Lei teaches in Figure 1, determining the target voltage according to a preset standard charging mode, when the current result is greater than a preset threshold, the preset standard charging mode being a charging mode in which constant voltage charging is performed with a fixed rated voltage (Final voltage at the beginning of CV charging voltage), and the target voltage being the rated voltage (termination voltage at the end of CV charging stage, [0026-0027]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include constant charging stage based on setting threshold voltages within the apparatus of Majima, Geng, Wigner, Hunter, Liu and Stec, as taught by Lei, to additionally determine charging mode based on difference calculation result is greater than a preset difference threshold in order to improve charging process to maximize charge rate and cell voltage without overcharging the cells.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Majima, Geng, Wigner and Hunter as applied to claim 8 above, in further view of the US Patent to Miyamoto et al. (US # 5818202).

Regarding Claim 14, Majima, Geng, Wigner and Hunter teaches the apparatus of claim 1.
The combination of Majima, Geng, Wigner and Hunter fail to teach:
wherein the processor is further configured to continue to detect the charging current in real time after performing charging according to the target voltage, to reobtain the real-time charging current; and 
perform the charging adjustment again according to the real-time charging current until the charging is over.
Miyamoto teaches in Figures 1 and 4, a processor is configured to continue to detect charging current in real time after performing charging according to a target voltage, to reobtain the real-time charging current; and perform a charging adjustment again according to the real-time charging current until the charging is over (Claim 19).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include repeated detect charging current of the battery and adjust charging within the apparatus of Majima, Geng, Wigner and Hunter, as taught by Miyamoto, in order to maintain an optimum charging level of the battery which enables the performance of the battery to be optimized and maximizes the lifespan of the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Zhang et al. (US # 20180205234) teaches a charging management method comprising: 
periodically detecting a charging current and a battery voltage at a predetermined time interval; decreasing the first charging cut-off voltage by a predetermined voltage adjustment magnitude when the charging current is greater than or equal to a predetermined threshold and the battery voltage is greater than or equal to a safety voltage; and stopping charging when the charging current is less than the predetermined threshold [0007].
The US Patent Application Publication by Geng et al. (US # 20170207651) further teaches a battery controlling apparatus and a method for controlling a battery comprising: 
the current sensor 6 is configured to detect and acquire the current of the battery 1 when the battery 1 reaches the preset cut-off voltage corresponding to the present temperature in the charging state; if the detected and acquired current is greater than the preset cut-off current, under the control of the controller 4, the power supply 7 will charge the battery 1 with a constant voltage of the reached preset cut-off voltage until the current of the battery 1 is less than or equal to the preset cut-off current, that is to say, to cut off the second switch 72, such that the power supply 7 stops charging the battery 1 [0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 7, 2022